 

THIS TRANSACTION FEE AGREEMENT (this “Agreement”) is made as of the 19th day of
June, 2015.

 

BETWEEN:

 

CHANTICLEER HOLDINGS, INC.

7621 Little Ave., Suite 414

Charlotte, NC 28226

 

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

T.R. WINSTON & COMPANY, LLC

376 Main Street

Bedminster, New Jersey 07921

 

(the “Broker”)

 

OF THE SECOND PART

 

W H E R E A S:

 

A. The Company will enter into a Subscription Agreement (the “Subscription
Agreement”) with the purchasers to be identified on the signature pages of the
Subscription Agreement (collectively, the “Investors”) in connection with the
placement of common stock of the Company in the aggregate amount of $1,000,000 -
$2,000,000 (the “Common Stock”);

 

B. The Broker is a licensed broker-dealer with the Financial Industry Regulatory
Authority;

 

C. The Broker introduced the Company to the Investors and assisted the Company
in the transactions contemplated by the Subscription Agreement;

 

D. If the Company closes the transaction contemplated herein, the Company wishes
to reward the Broker for its services in the manner hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, conditions,
warranties and representations hereinafter set forth, the parties hereto agree
as follows:

 

1. The Company agrees to compensate the Broker as follows: (i) seven percent
(7%) of the gross proceeds of the offering, payable at the Closing (as defined
in the Subscription Agreement), and (ii) such number of warrants (the “Broker
Warrants”) to Broker or its designees at the Closing to purchase shares of
Common Stock equal to ten percent (10%) of the aggregate number of shares sold
in the transaction. The Broker Warrants shall have a term of exercise that
expires five (5) years from the closing date and shall have an exercise price
equal to $3.00. The Broker Warrants shall vest immediately upon issuance and
will be exercisable via a cashless exercise if no registration statement is in
effect. Fees shall be paid to Broker in the manner and in the name designated by
Broker.

 

1

 

 

2. The Broker shall be entitled to a cash placement fee and warrants (“Tail
Fee”), calculated in the manner provide for in Section 1 above, with respect to
any subsequent public or private offering or other financing or capital-raising
transaction of any kind (“Subsequent Financing”) to the extent that such
financing or capital is provided to the Company, all or in part, by Investors
whom the Broker had introduced, directly or indirectly, to the Company, if such
Subsequent Financing is consummated at any time with the 18-month period
following the Closing of the transaction contemplated herein.

 

3. The parties hereto, and each of them, covenant and agree that each of them
shall and will upon reasonable request by the other party, make, do, execute or
cause to be made, done or executed all such further and other lawful acts,
deeds, things, devices and assurances whatsoever for the better or more perfect
and absolute performance of the terms and conditions of this Agreement.

 

4. By execution hereof, the Company acknowledges that the Broker does not
provide investment advice or financial planning services. In that regard, the
Broker is not registered as an investment adviser under the Investment Advisers
Act of 1940, as amended, and cannot therefore provide any advice regarding the
desirability or value of purchasing, selling, transacting in, investing in, or
holding any security. Rather, the Broker’s services will be limited to those
properly provided by a licensed broker-dealer (T.R. Winston & Company, LLC is
registered with the FINRA as an “Introducing Broker/Dealer” or “K” broker/
dealer in accordance with Section 15 of the Securities and Exchange Act of 1934,
as amended.)

 

5. The Company hereby agrees to indemnify and hold harmless the Broker, its
managers, members, agents and employees (collectively referred to as the Broker
for purposes of this Section 4) from and against any and all claims, actions,
suits, proceedings (including those of shareholders), damages, liabilities and
expenses as incurred by any of them (including the fees and expenses of counsel)
which are related to or arise out of any actions taken or omitted to be taken
(including any untrue statements made or omitted to be made) by the Company or
any actions taken or omitted to be taken by the Broker (except in the case of
gross negligence or willful misconduct on the part of such Broker) in connection
with the transactions contemplated by the Purchase Agreement or otherwise
related to or arising out of the Broker’s activities on behalf of the Company.
The Company shall reimburse Broker for all expenses (including the fees and
expenses of counsel) incurred by such Broker in connection with investigating,
preparing or defending any such claim, action, suit or proceeding, including in
connection with pending or threatened litigation to which Broker is a party,
except in the case of gross negligence or willful misconduct on the part of such
Broker.

 

6. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, administrators, successors and assigns.

 

7. This Agreement shall be enforced, governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State. In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any provision hereof which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof. The parties hereto hereby submit to the exclusive jurisdiction of the
state courts or the United States Federal Courts located in New York with
respect to any dispute arising under this Agreement or the transactions
contemplated hereby. The party which does not prevail in any dispute arising
under this Agreement shall be responsible for all fees and expenses, including
attorneys’ fees, incurred by the prevailing party in connection with such
dispute.

 

8. This Agreement consists of a total of three (3) pages. This Agreement may be
signed in any number of counterparts and the combination of the same shall
constitute a binding agreement. A signed copy of this Agreement received via
facsimile shall be deemed an original signature of a party for purposes of
making this Agreement a binding agreement.

 

2

 

 

IN WITNESS WHEREOF the parties hereto have hereunto executed this Agreement as
of and from the day first above written.

 

  CHANTICLEER HOLDINGS, INC.         By: /s/ Mike Pruitt   Name: Mike Pruitt  
Title: Chief Executive Officer         T.R. WINSTON & COMPANY, LLC         By:
/s/ G. Tyler Runnels   Name: G. Tyler Runnels   Title: Chairman & Chief
Executive Officer

 

3

 

